PER CURIAM.
William Wingert filed a petition in a contested bankruptcy ease, brought against him by certain creditors in the District Court. He asked the court to restrain the Hagerstown Bank from prosecuting in the circuit court for Washington county, Maryland, a bill of complaint against Henry P. Wingert, as president of the Hagerstown Purniture Company, to compel him to issue in the name of the bank a new certificate for 40 shares of the company’s stock, in place of certificates of stock of like amount in the aggregate, standing in the name of Henry P. Wingert and others, which the bank holds as collateral security for certáin promissory notes payable to the bank. Prior to the filing of the petition, the District Court, upon another petition of William Wingert and others, had passed an order restraining the bank from selling the stock, pending the outcome of the bankruptcy proceeding.
The petitioner claims that the bank’s subsequent action in bringing suit in the circuit court violates the spirit, if not the letter, of said order of the District Court, and should therefore be restrained. The District Court dismissed the petition, and we think that its action was correct. It is conceded that the bank lawfully holds the stock as pledgee. It is making no attempt to foreclose its lien or sell the stock, and may not lawfully do so-, as long as the order of the District Court remains unrevoked. Under these circumstances, however, we think the bank may with propriety seek the judgment of the circuit court as to whether, under the law of Maryland, it is entitled as pledgee of the stock to registration in its own name.
The judgment of the District Court is affirmed.
Affirmed.